DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                       XAVIER WASHINGTON,
                            Appellant,

                                   v.

                        AIDA WASHINGTON,
                             Appellee.

                     Nos. 4D20-811 and 21-2317

                             [June 9, 2022]

  Consolidated appeal from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Fabienne E. Fahnestock, Judge; L.T.
Case No. FMCE17014278.

  John Elias of the Law Office of John Elias, Pembroke Pines, for
appellant.

  Shannon McLin and Kelly Lina Rooth of Florida Appeals, Fort
Lauderdale, for appellee.

PER CURIAM.

  Affirmed.

DAMOORGIAN, GERBER and LEVINE, JJ., concur.

                         *          *          *

  Not final until disposition of timely filed motion for rehearing.